NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court,
109 State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may
be made before this opinion goes to press.


                                         2021 VT 80

                                        No. 2020-261

In re Wright & Boester Conditional Use Application           Supreme Court
(Day Patterson and Janet Showers, Appellants)
                                                             On Appeal from
                                                             Superior Court,
                                                             Environmental Division

                                                             May Term, 2021


Thomas S. Durkin, J.

Christopher D. Roy of Downs Rachlin Martin PLLC, Burlington, for Appellants.

Anthony N.L. Iarrapino of Wilschek Iarrapino Law Office, PLLC, Montpelier, for Appellees.

Sara Davies Coe of Davies Law, PLC, Barton, for Amicus Curiae Town of Greensboro.


PRESENT: Robinson, Eaton, Carroll and Cohen, JJ., and Corsones, Supr. J., Specially Assigned


        ¶ 1.    EATON, J.    Applicants Marian Wright and Greg Boester and their neighbors,

Day Patterson and Janet Showers, own abutting parcels of land on the shore of Caspian Lake in

Greensboro. Neighbors appeal from an Environmental Division decision granting applicants a

permit to tear down and reconstruct a lakeside structure on their parcel in accordance with a

revised plan they submitted just prior to trial. We reverse, concluding that the court erred both

when it determined that the structure at issue was properly designated an “accessory structure”

rather than a “boathouse” under the applicable zoning bylaws and when it declined to remand the

materially revised proposal for consideration by the municipal developmental review board in

the first instance.
                               I. Factual & Procedural Background

       ¶ 2.    The following facts are drawn from the Environmental Division’s findings. The

parties own neighboring waterfront properties situated on Black’s Point, a small peninsula in

Caspian Lake. Both properties are accessed using a private road which ends in a circular

turnaround serving a small cluster of homes on the Point.

       ¶ 3.    Applicants’ parcel contains a house, a shed, and the two-story lakeside structure

which is the subject of this dispute. The structure is visible from the turnaround, from an

established path running along the shoreline, and from the lake. Because of its location on the

sloped shore, it appears to be a single-story building when viewed from the turnaround, while

both floors are visible from the lake. Its first floor is used to store canoes, kayaks, and related

accoutrements; double doors open to a wooden dock extending onto the lake. Because the

building is situated close to the boundary of neighbors’ property, a portion of that dock may

encroach on neighbors’ parcel by a matter of inches. The structure’s upper level—accessed

through an external door facing the turnaround—has several rooms, windows overlooking the

lake, and a toilet, sink, and shower. This floor is used both as additional living space and for

storage of household items.

       ¶ 4.    In December 2017, applicants sought a conditional use permit or variance from

the Greensboro Development Review Board (DRB) allowing them to demolish and rebuild the

lakeside structure on its existing footprint, but add a third level, increasing the building’s height

by ten feet. The DRB considers such proposals against the Greensboro Zoning Bylaw, which is

intended to provide for “orderly community growth” and “further the purposes of the . . .

Greensboro      Town       Plan.”         Greensboro      Zoning      Bylaw       [Bylaw]      § 1.2,

https://www.greensborovt.org/wp-content/uploads/2012/10/Greensboro-Zoning-Bylaw-Original-

2015.pdf [https://perma.cc/2QQJ-JHGD]. The Town Plan recognizes Caspian Lake as “the

Town’s natural resource jewel.” In order to maintain this resource, the Plan includes several

                                                 2
goals relevant here: (1) to preserve Caspian Lake and the surrounding land as a recreation area;

(2) to protect its shorelines from erosion and overdevelopment; and (3) to “ensure the views of

our rural landscape are not significantly altered by man-made structures that are out of character

with the community.”

       ¶ 5.    Because it is built on land contiguous to Caspian Lake, the structure at issue here

is located within what the bylaws designate as the Shoreland Protection District (SPD). Id.

§ 2.7(A). The SPD was established to protect “surface water resources” on Caspian Lake and to

preserve the mix of residential and summer homes, together with the “recreation uses traditional

to the[] lake[].” Id. § 2.7(B). The structure is also located within an area the bylaws designate as

the Shoreland Buffer Resource Zone (SBRZ), which encompasses the land on the shore of the

lake “consisting of trees, shrubs, Natural Ground Cover and an understory of plants that

functions to filter runoff, control sediment and nutrient movement, control erosion and provide

fish and wildlife habitat.” Id. § 8.4.

       ¶ 6.    The Greensboro Zoning Bylaw came into effect in 1972, after the existing

structure was built.    It is undisputed that the structure is therefore a legal nonconforming

structure. Legal nonconforming structures are those constructed prior to the adoption of the

bylaws, or under an earlier, less-restrictive iteration thereof, which are not in compliance with

the provisions of the current bylaws.         Id. § 3.8.   Although such structures may exist

“indefinitely” under the bylaws, they may not be “moved, altered, extended, or enlarged in a

manner which will increase the existing degree of nonconformance.” Id. § 3.8(A), 3.8(A)(1).

They may, however, be demolished and reconstructed—subject to DRB approval and where such

reconstruction does not increase the original structure’s degree of nonconformance.              Id.

§ 3.8(A)(2). The same general principle applies to lawful nonconforming uses predating zoning:

they may continue “indefinitely” but may not be expanded or extended such that the degree of

nonconformance increases. Id. § 3.8(B).

                                                 3
       ¶ 7.    In the bylaws, the only exception to the prohibition on new development within

150 feet of Caspian Lake applies to boathouses; a single boathouse may be added to a tax lot as a

conditional use within the SBRZ. Bylaw § 8.8(B)(3). A “boathouse” is defined as “[a] building

at or near the high[-]water mark used only for storage of boats.” Id. § 8.4. Regulations on

boathouses were amended in 2015 to limit each lot to one boathouse and prohibit boathouses

from having decks or porches. Id. at 6. The bylaws cap the maximum height for a boathouse at

fifteen feet. Id. § 8.8(B)(3)(d). An “accessory structure,” in contrast, is a catchall designation

encompassing buildings “customarily incidental and subordinate to a principal building” on the

same lot or an adjoining lot with the same owner; such structures may be twice as tall as

boathouses, with a maximum height of thirty feet. Id. §§ 2.7(E), 9.2.

       ¶ 8.    In February 2018, the DRB approved the permit application with conditions. It

rejected applicant’s assertion that the structure was an accessory structure subject to the thirty-

foot height limit and concluded that the structure was a “boathouse” as that term is defined in the

bylaws, albeit one with living space above it, and thus subject to the more restrictive fifteen-foot

height limit. It therefore denied the application with respect to the proposed addition of a third

story. Because applicants represented that the building was to be constructed on the preexisting

nonconforming footprint, the DRB did not consider the applicable setback standards. The upshot

was that the DRB approved reconstruction of the structure on its existing footprint, but only to its

existing height, finding that this ensured the rebuilt structure would not increase the existing

degree of nonconformity.

       ¶ 9.    Applicants appealed the DRB’s decision to the Environmental Division. There,

they filed a motion for summary judgment asking that the court find, as a matter of law, that the

existing structure is properly characterized as an “accessory structure” rather than a “boathouse”

under the bylaws. The Town and neighbors filed a joint cross-motion requesting that the court

enter judgment that the applicants could not reconstruct the building to the proposed height

                                                 4
without causing an “undue adverse effect” on the surrounding area within the meaning of the

bylaws. The Environmental Division granted summary judgment for applicants on the first

question, agreeing that the building is properly classified as an “accessory structure,” and not a

“boathouse” under the bylaws. However, it denied summary judgment for neighbors and the

Town on the “undue adverse effect” question after concluding that the issue was not raised in the

statement of questions filed on appeal. Finally, it granted applicants permission to amend their

statement of questions to add a question challenging the DRB’s decision that the proposed

structure fell short of the conditional-use standard at Bylaw § 5.4(C)(5).

       ¶ 10.   Shortly before trial on the merits of the application, applicants submitted a

redesigned plan for the structure which differed from their initial proposal in several respects. It

continued to include a third story, but was three feet shorter than the initial proposal—making it

seven feet higher than the existing structure, lower than the maximum height for accessory

structures, and higher than the maximum height for boathouses. This was accomplished by

reducing the height of the first-floor boat-storage area to a four-foot-high “crawlspace.”

Applicants also proposed to rotate the reconstructed building’s footprint1 away from its current

location by several inches and move the entire structure three feet further away from the

shoreline. They represented that the purpose of this revision was to respond to concerns by

neighbors about the location of their dock with reference to the property line. Given the shift

away from the shoreline, applicants also proposed to install a fiberglass ramp from the lower

level’s double doors into the lake in order to facilitate access and mitigate erosion.          The

relocation would reduce—but not eliminate—the structure’s nonconformity with the bylaws’

setback requirement.


       1
          The bylaws define a “building footprint” as the “gross floor area encompassed by a
building’s outer walls,” not including “porches, decks, patios, exterior landings, storage areas[,]
or garages.” Bylaw § 8.4. The building footprint in this case remains constant while applicants’
proposal would place the building partially into a new area.
                                                 5
       ¶ 11.    Neighbors and the Town requested that the redesigned plan be remanded to the

DRB. The Environmental Division declined to do so, noting that the changes were made in

response to neighbors’ concerns and were not so “material and substantial” as to require remand

to the DRB. Instead, it issued its decision on the merits of the redesigned structure.

       ¶ 12.    In doing so, the court noted that the evidence and legal arguments presented at

trial did not alter its pretrial determination that the structure is appropriately designated an

accessory structure—rather than a boathouse—under the bylaws. Turning to the remaining

questions on appeal, it noted that the structure was a lawful nonconforming structure which

could be reconstructed so long as that reconstruction did “not increase the existing degree of

nonconformance of the original structure.”       The court found that none of the revisions to

applicants’ proposal would increase the structure’s degree of nonconformance; therefore, the

project could go ahead so long as the plans complied with the applicable conditional-use criteria.

       ¶ 13.    With respect to these criteria, only the structure’s impact on the character of the

area, see Bylaw § 5.4(B)(2), and compatibility with other structures in the area, see Bylaw

§ 5.4(C)(5), were challenged in applicants’ statement of questions.        As part of the former

analysis, the court determined that the new structure would not have an adverse impact on the

surface-water resources the SPD was established to protect.         It reasoned that “[w]hile the

position of the Structure will be relocated slightly, the building footprint will remain the same.

Thus, the proposal will not increase impervious surface or associated runoff into the lake.” After

considering several other arguments, the Environmental Division held that the structure would

neither have an adverse impact on the character of the area nor be incompatible with neighboring

structures.    The court thus approved the application, ordering that the reconstruction be

completed in accordance with the revised plan.




                                                 6
                                              II. Analysis

        ¶ 14.     Neighbors appeal from this decision,2 arguing that the Environmental Division

erred in: (1) determining that the building was an “accessory structure” rather than a “boathouse”

under the bylaws; (2) holding that by declining to cross-appeal the DRB decision, neighbors

foreclosed the Environmental Division’s consideration of whether the structure’s increased

height would improperly expand a nonconformity; (3) allowing applicants to add a new issue to

their statement of questions following the close of discovery and after the parties’ summary-

judgment motions were resolved; (4) concluding that the redesigned structure’s location was

compatible with surrounding structures; and (5) declining to remand the redesigned structure

proposed for the first time before the Environmental Division to the DRB for consideration in the

first instance.

        ¶ 15.     We turn first to the identity question: under the bylaws, is the redesigned structure

a boathouse or is it an accessory structure? We conclude that the structure is a boathouse with a

preexisting nonconforming use under the bylaws, and therefore do not reach the other issues

presented in this appeal. However, because of the possibility of these issues arising again upon

submission of a new application, we provide additional guidance by determining that the trial

court should have remanded the redesigned proposal to the DRB for its consideration in the first

instance.

                                     A. Classification of Structure

        ¶ 16.     The interpretation of a zoning ordinance presents a legal question which we

review without deference to the Environmental Division. In re Confluence Behav. Health, LLC,




        2
          The Town filed an amicus brief arguing—as neighbors do—that the Environmental
Division erred in declining to remand the revised proposal to the DRB.

                                                    7
2017 VT 112, ¶ 17, 206 Vt. 302, 180 A.3d 867.3 As with statutory interpretation, our goal in

interpreting a zoning ordinance is to effectuate the intent of the drafters. In re Howard Ctr.

Renovation Permit, 2014 VT 60, ¶ 9, 196 Vt. 542, 99 A.3d 1013. And because “[t]he primary

purpose of zoning is to bring about the orderly physical development of a community,” it is

“essential” to our inquiry that we examine not only the plain language of the disputed ordinance,

but also the whole of the enactment, seeking to effectuate its every part. In re Tyler Self-Storage

Unit Permits, 2011 VT 66, ¶ 13, 190 Vt. 132, 27 A.3d 1071 (quotations omitted). Where the

ordinance’s “express language leads to an irrational result,” we turn to other sources to guide our

inquiry into the drafters’ intent. Confluence Behav. Health, 2017 VT 112, ¶ 20 (quoting Tyler

Self-Storage Unit Permits, 2011 VT 66, ¶ 6). Because zoning ordinances exist in derogation of

private property rights, such ambiguities are resolved in favor of the landowner. In re Lathrop

Ltd. P’ship I, 2015 VT 49, ¶ 29, 199 Vt. 19, 121 A.3d 630.

       ¶ 17.   With these principles in mind, we consider whether the Environmental Division

was correct in classifying the structure as an “accessory structure” rather than a “boathouse”

within the meaning of the bylaws. As set forth above, the bylaws define a “boathouse” as “[a]

building at or near the high[-]water mark used only for storage of boats.” “Accessory structure”

is the designation applied to supplemental structures on a property which defy classification.

The distinction, as the parties recognize, is pivotal, because an accessory structure may be twice

as tall as a boathouse under the bylaws.

       ¶ 18.   Applicants argue that the bylaw is ambiguous as applied to this situation because

the structure serves both as a boathouse and for purposes outside the narrow scope of the


       3
           Applicants’ proposed arguments pertaining to bylaw history were fatally unpreserved.
However, the overarching issue of the interpretation of the zoning ordinance, including
specifically the context of increasing restrictions over time, was raised before and extensively
discussed by the trial court below. See State v. Mumley, 2009 VT 48, ¶ 18, 186 Vt. 52, 978
A.2d 6 (stating that argument is preserved for appeal “where a litigant’s argument is clear
enough for the trial court to evaluate it and for an opponent to respond to it”).
                                                   8
definition of boathouse. We disagree: we conclude that the bylaws are harmonized by an

interpretation which holds this structure is a boathouse with a lawful nonconforming use.

       ¶ 19.   Finding the preexisting structure here a boathouse fits with the Town’s intent to

gradually increase restrictions over time in order to protect the lakeshore. The purpose of the

bylaws is to promote the Greensboro Town Plan, which aims to preserve the lake and its

surrounding land and protecting the shorelines from erosion and overdevelopment.               In

furtherance of this objective, the Town created the SBRZ to protect the lakeshore on which the

structure at issue in this case sits. Bylaw § 2.7(A). In the bylaws, boathouses are the only new

development permitted within 150 feet of Caspian Lake, indicating an intent to protect the

lakeshore by limiting buildings on it to a specific type. Id. § 8.8(B)(3). Furthermore, the bylaws

have been amended over time to increase restrictions on what may be a conforming boathouse.

For example, in 2015, the bylaws were amended to add “[o]ne [boathouse] per tax lot” and “[n]o

decks or porches” to the regulations.      Id. at 6 (comparing past regulations with current

regulations on Caspian and Eligo).

       ¶ 20.   Reading the bylaws as a whole, the other provisions regulating boathouses

support the conclusion that it is new and not preexisting structures which may “only” store boats.

See In re Tyler Self-Storage Unit Permits, 2011 VT 66, ¶ 13 (explaining zoning ordinances are

construed using whole of the ordinance as well as plain language (quotation omitted)); Bylaw

§ 8.8(3)(h) (stating that “new or reconstructed Boat House shall be used only for storage of

boats”), id. § 8.4 (defining nonconforming structure as one “that does not conform to the present

Bylaw but did conform to all applicable laws, ordinances, and regulations prior to the enactment

of the present Bylaw”).

       ¶ 21.   To conclude otherwise would allow any preexisting structure not fitting the

exceedingly narrow definition of a boathouse to be up to thirty feet high. It would also allow

landowners to build a “boathouse” as defined by the current bylaws in addition to the preexisting

                                                9
“accessory structure” thereby increasing the burden on the shoreline—an outcome exactly

opposite the drafters’ intent described above. Bearing in mind that “[o]ne of the primary goals of

zoning is to gradually eliminate nonconforming uses because they are inconsistent with the

purpose of developing use-consistent areas in communities,” we cannot endorse such a

conclusion. In re Casella Waste Mgmt., Inc., 2003 VT 49, ¶ 9, 175 Vt. 335, 830 A.2d 60

(quotation omitted); see also In re Miserocchi, 170 Vt. 320, 327, 749 A.2d 607, 613 (2000)

(recognizing that “a goal of zoning is to phase out nonconforming uses”).

                                      B. Failure to Remand

       ¶ 22.   We then turn to the question of whether the trial court should have remanded the

redesigned structure to the DRB. Though our classification analysis is fatal to the permit

application in this case, we provide this analysis in the event of a new application. We review

the Environmental Division’s decision not to remand an amended proposal to the relevant

municipal panel for an abuse of discretion. Timberlake Assocs. v. Winooski, 170 Vt. 643, 644,

756 A.2d 774, 776 (2000) (mem.). In order to avoid the type of “procedural ping-pong match”

occasioned by requiring every minor revision presented to the trial court to be remanded for

municipal consideration, we have distinguished between “truly substantial changes to the form or

type of an application,” which necessitate remand, and proposed revisions which “do not

materially change the pending application or type of permit requested,” which do not. In re

Sisters & Bros. Inv. Grp., LLP, 2009 VT 58, ¶ 21, 186 Vt. 103, 978 A.2d 448. Thus, only “truly

substantial changes to the form or type of an application” must be remanded for consideration by

the DRB in the first instance. Id. This is so because, in reviewing a municipal decision like the

one at issue here, the Environmental Division

               act[s] within its proper role when it decides questions that have
               been formulated in the local approval process and which divide the
               parties. It is beyond its role as an appellate tribunal, even under a
               de novo review standard, to start addressing new issues never
               presented to the planning commission and on which interested

                                                10
               persons have not spoken in the local process. Use of the remand
               authority in such cases is consistent with the court’s role.

In re Maple Tree Place, 156 Vt. 494, 500, 594 A.2d 404, 407 (1991) (invoking “cautionary

language of Chioffi v. Winooski Zoning Bd., 151 Vt. 9, 13, 556 A.2d 103, 106 (1989), that ‘the

court must resist the impulse to view itself as a super planning commission’ ”).

       ¶ 23.   A review of cases in which we found that the proposed changes were—as

applicants urge us to conclude here—“minor” and thus not requiring remand is instructive. For

example, in In re Chaves Act 250 Permit Reconsider, applicants seeking an Act 250 permit for

operation of a sand-and-gravel quarry—which had already been in existence unpermitted for at

least fifty years—proposed changes to the project while it was on appeal before the

Environmental Division. See generally 2014 VT 5, 195 Vt. 467, 93 A.3d 69, abrogated on

separate grounds by In re B & M Realty, LLC, 2016 VT 114, ¶ 31 n.2, 203 Vt. 438, 158 A.3d

754. The proposed changes included scrapping plans for a new entrance to the quarry in favor of

an existing access road, changing the loading area to mitigate noise, adding noise-mitigation

berms, limiting the number of truck trips per day, establishing a blasting plan, and limiting the

days and weeks when drilling, blasting, and crushing could take place. The neighbors, focusing

particularly on the changed access point, argued that these changes were material and therefore

required remand to the district commission for consideration in the first instance, but the trial

court declined to do so. We affirmed, observing that the proposed revisions “did not change the

nature of the permit requested, alter the location of the project, or increase the scope of the

project,” observing that neighbors “were aware that the historic entry point” differed from that

originally proposed, and also pointing out that the neighbors knew the project could be modified

while on appeal because in reviewing Act 250 projects, courts must consider “all reasonable

alternatives” which do not “chang[e] the very essence of the project.” Id. ¶¶ 6, 14, 19-20.




                                                11
       ¶ 24.   In In re All Metals Recycling, Inc., we considered the argument that the

Environmental Division erred in not remanding an application for municipal review when the

applicant submitted a revised parking plan several weeks before trial and held that no remand

was required where the amended plan “simply pointed out exactly where the required parking

spots would be located, whereas before only general parking areas had been represented.” 2014

VT 101, ¶ 20, 197 Vt. 481, 107 A.3d 895 (“Rather than presenting issues to the court which had

not been addressed by the DRB, the amended plan supplemented information that was already

available to the DRB and the environmental court.”). Likewise, in Timberlake Associates we

concluded that the Environmental Division did not abuse its discretion by declining to remand a

revised application to the zoning board where the record demonstrated that all “pertinent issues

concerning [the] application were presented” to the board in the first instance. 170 Vt. at 644,

756 A.2d at 776. As a result, the court did not “overstep its proper role by addressing new issues

or issues on which interested persons had not spoken,” nor did it “confront a statutory-

interpretation issue of first impression in which the [board’s] construction might have been

determinative.” Id. at 645, 756 A.2d at 776.

       ¶ 25.   In contrast, in this case, the revisions presented were not minor because they

implicated additional analyses the DRB did not have occasion to consider below and because

they might have invoked comment from interested persons who had no objection to the original

plan. The new proposal would shift the building much closer to the current nonconforming

septic system and add a fiberglass ramp at the shoreline within the heavily regulated SBRZ. 4



       4
           Applicants argue that neighbors failed to preserve their argument that the proposed
relocation increases the structure’s nonconformity with the required fifty-foot setback from
private roads in § 2.7(E) of the bylaws by failing to raise the issue. Applicants also argue that
the trial court made no finding regarding the private road setback and that the DRB found that
the originally proposed structure was not in violation of the private road setback requirement.
We do not reach these arguments because the issue of the private road setback does not change
the outcome in this case.
                                               12
       ¶ 26.   The DRB’s finding that the rebuilt structure would not increase the existing

degree of nonconformity was expressly predicated on its belief that the structure would, as

initially proposed, “be built on the existing nonconforming footprint.” Had it been presented

with the revised plan, then, it is clear that the DRB would have considered anew whether the

relocation impermissibly increased the structure’s degree of nonconformance with respect to the

multiple setbacks at issue. But because the revised structure was presented only at the appellate

level, the DRB did not have the opportunity to consider the setback issue it implicates. See

Maple Tree Place, 156 Vt. at 499-500, 594 A.2d at 407 (explaining that “interpretation of a

zoning ordinance by municipal zoning staff and the zoning board can be determinative in a close

case as the interpretation of an ordinance by the administrative body responsible for its

execution” (alteration omitted) (quotation omitted)).

       ¶ 27.   The DRB also did not have occasion to analyze whether such relocation impacted

other property owners on Black’s Point who use the road. See Bylaw § 2.7. We cannot

foreclose the possibility that the revised plan might have invoked comment from an interested

person who had no objection to the original plan: it is not for the Environmental Division or this

Court to speculate about whether a given change is likely to draw such opposition. See In re

Torres, 154 Vt. 233, 236, 575 A.2d 193, 195 (1990) (explaining, in holding that board or court

could not waive notice provision, that “[h]owever certain they may be that notice of an

application for a conditional use permit would attract no more opposition than the notice of the

‘home occupation’ application, it is not for the parties, the boards, or the courts to dispense with

the public notice mandated by the statute”).

       ¶ 28.   The addition of the fiberglass ramp implicates the analysis set forth at § 8.9,

applicable to nonconforming uses and structures within the SBRZ. In this heavily-regulated

buffer area, any proposed relocation of a nonconforming structure within the lakeshore setback

must be carefully scrutinized. For example, as the Town points out, while applicants propose to

                                                13
move the structure several feet back from the shoreline, they do not propose to restore the

“disturbed area[] . . . to a naturally vegetated state with supplemental planting of appropriate

native vegetation” as required where a nonconforming structure is relocated within the SBRZ.

Bylaw § 8.9(C)(2). The addition of the fiberglass ramp could also bear on the assessment of the

structure’s impact on surface-water resources, as it is not entirely clear whether it will increase

the plan’s impervious surface area.5

       ¶ 29.   Although the relocation of a structure by a matter of feet might be a minor change

not requiring remand under many circumstances, we cannot so conclude under the circumstances

of this case. In drafting its zoning ordinances, the Town of Greensboro placed a dual layer of

protection on the delicate shoreline ecosystem in which applicants seek to reconstruct their

boathouse. Because the revised proposal presented issues to the court which had not been

addressed by the DRB and on which potential interested persons had no occasion to speak, the

Environmental Division should have remanded it to the municipal board for its consideration in

the first instance. Lathrop Ltd. P’ship I, 2015 VT 49, ¶ 109 (holding Environmental Division’s

discretion to refuse requested remand of revised proposal does not extend “to project revisions

that may implicate new criteria not before the environmental court or affect new parties not

participating in the proceedings”).

       Reversed.

                                               FOR THE COURT:



                                               Associate Justice




       5
           Testimony before the Environmental Division stated the ramp was permeable. The
court only found that the ramp was made of fiberglass, and did not further describe its surface,
though it concluded the overall impervious footprint would not be increased.
                                               14